DETAILED ACTION
This Office action is in response to Amendment filed on 11/09/2020.  Claims 21, 22, 26, 29, and 32-40 are amended.  Claims 21-40 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments (pg. 10), filed on 11/09/2020, with respect to the 103 rejections of claims 21-40 have been considered but are moot because the arguments do not apply to the newly found reference being used in the current rejection.  Examiner suggests Applicant to consider clarifying (1) “a first network having a first network type” by also reciting “a second network having a second network type”, perhaps switching between the two types to positively demonstrate the restrictive condition under which the claimed process takes place, and (2) “additional display instructions” by specifying what those instructions entail in order to clearly overcome the current rejections towards allowance.

Response to Amendment
The Amendment filed on 11/09/2020 has been entered.  Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Rejection mailed on 08/20/2020.

Claim Objections
Claim 38 is objected to because of the following informalities:  
Regarding claim 38, “theone” should be -- the one -- (line 14).
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26, 29-31, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Doronichev (US 9137125 B1, hereinafter “Doronichev”) in view of Rong et al. (US 2016/0191650 A1, hereinafter “Rong”) further in view of Soelberg et al. (US 8467773 B1, hereinafter “Soelberg”).

Regarding claim 21, Doronichev discloses:
A method, comprising:
determining, by a client device, that the client device is connected to a first network having a first network type (mobile device connected to cellular network, Doronichev: Col. 5 lines 59-66);
generating, by the client device, mobile device connected to cellular network generating metadata request for displaying pre-cached media content, Doronichev: Col. 5 lines 59-66);
transmitting, by the client device to a content server, responsive to generating the request for content, the request for content including the one or more identifiers of the one or more pre-cached media files stored on the client device, the transmission being carried out whilst the client device is connected to the first network having the first network type (mobile device connected to cellular network sending metadata request for displaying pre-cached media content, Doronichev: Col. 5 lines 59-66).
Doronichev does not explicitly disclose:
generating, by the client device, responsive to the first network type satisfying a network type condition, a request for content that includes one or more identifiers;
receiving, by the client device from the content server, responsive to the content server selecting, based on the first network type satisfying the network type condition, a pre-cached media file of the one or more pre-cached media files, a response comprising a selected identifier representing the pre-cached media file selected by the content server, and additional display instructions for display of the selected pre-cached media file; and
displaying, by the client device, the pre-cached media file selected by the content server according to the additional display instructions.
However, in the same field of endeavor, Rong teaches:
generating, by the client device, responsive to the first network type satisfying a network type condition, a request for content that includes one or more identifiers (generating request to pre-cache content based on connection type, Rong: [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev in view of Rong in order to further modify the method of mobile device connected to cellular network sending request for displaying media content pre-cached while connected to Wi-Fi network from the teachings of Doronichev with the method of sending request for content responsive to connection type from the teachings of Rong.
One of ordinary skill in the art would have been motivated because it would have saved cost (Rong: [0028]).
Doronichev in view of Rong does not explicitly disclose:
receiving, by the client device from the content server, responsive to the content server selecting, based on the first network type satisfying the network type condition, a pre-cached media file of the one or more pre-cached media files, a response comprising a selected identifier representing the pre-cached media file selected by the content server, and additional display instructions for display of the selected pre-cached media file; and
displaying, by the client device, the pre-cached media file selected by the content server according to the additional display instructions.
However, in the same field of endeavor, Soelberg teaches:
receiving, by the client device from the content server, responsive to the content server selecting, based on the first network type satisfying the network type condition, a pre-cached media file of the one or more pre-cached media files, a response comprising a selected identifier representing the pre-cached media file selected by the content server, and additional display instructions for display of the selected pre-cached media file (wireless device receiving unlock signal with instructions authorizing display of pre-cached media content from wireless carrier, Soelberg: Col. 6 lines 4-7, Col. 7 lines 7-13, Col. 8 lines 14-17); and
displaying, by the client device, the pre-cached media file selected by the content server according to the additional display instructions (wireless device displaying pre-cached media content according to instructions, Soelberg: Col. 6 lines 4-7, Col. 7 lines 7-13, Col. 8 lines 14-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev in view of Soelberg further in view of Soelberg in order to further modify the method of mobile device connected to cellular 
One of ordinary skill in the art would have been motivated because it would have improved cost efficiency of providing content preview and delivering content to mobile device users (Soelberg: Col. 2 lines 62-67).

Regarding claim 22, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Doronichev-Rong-Soelberg further discloses:
further comprising, at a first time prior to transmitting the request for content:
determining, by the client device, that the client device is connected to a second network different from the first network, the second network having a second network type (mobile device connected to Wi-Fi network, Doronichev: Col. 5 lines 54-59);
downloading, by the client device, based on the second network type satisfying a second network type condition, while connected to the second network, one or more media files (prefetching media content while mobile device is connected to Wi-Fi network, Doronichev: Col. 5 lines 54-59); and
storing, by the client device, each media file as a pre-cached media file of the one or more pre-cached media files (wireless device pre-caching prefetched media content, Doronichev: Col. 5 lines 54-59).

claim 23, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 22 above.
Doronichev-Rong-Soelberg further discloses:
wherein the first network is a cellular network and the second network is a Wi-Fi network (prefetching media content and sending metadata request for displaying pre-cached media content while mobile device is connected to Wi-Fi network and cellular network, respectively, Doronichev: Col. 5 lines 54-66).

Regarding claim 26, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Doronichev-Rong-Soelberg further discloses:
wherein the additional display instructions comprise instructions to automatically play the media file on a display (wireless device sending request to wireless carrier requesting unlock signal for displaying pre-cached media content, Soelberg: Col. 7 lines 60-67, Col. 8 lines 1-9).

Regarding claim 29, Doronichev discloses:
A method, comprising:
receiving, by a content server from a client device connected to a first network, mobile device connected to cellular network sending metadata request for displaying pre-cached media content, Doronichev: Col. 5 lines 59-66).
Doronichev does not explicitly disclose:
receiving, by a content server from a client device connected to a first network, responsive to the client device determining that the client device is connected to the first network having a first network type that satisfies a network type condition, a request for content including identifiers;
transmitting, by the content server to a content provider, a request for one or more candidate identifiers of one or more candidate media files based on the request for content;
receiving, by the content server from the content provider, one or more candidate identifiers of the one or more candidate media files;
identifying, by the content server, a matching identifier of the one or more candidate identifiers that matches one of the identifiers of the one or more media files pre-cached at the client device;
selecting, by the content server, based on the first network type satisfying the network type condition, a pre-cached media file corresponding to the matching identifier for display;
retrieving, by the content server, additional display instructions corresponding to the pre-cached media file; and
transmitting, by the content server to the client device, a response comprising an identifier of the selected pre-cached media file and the additional display instructions. 
However, in the same field of endeavor, Rong teaches:
receiving, by a content server from a client device connected to a first network, responsive to the client device determining that the client device is connected to the first network having a first network type that satisfies a network type condition, a request for content including identifiers (generating request to pre-cache content based on connection type, Rong: [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev in view of Rong in order to further modify the method of mobile device connected to cellular network sending request for displaying media content pre-cached while connected to Wi-Fi network from the teachings of Doronichev with the method of sending request for content responsive to connection type from the teachings of Rong.
One of ordinary skill in the art would have been motivated because it would have saved cost (Rong: [0028]).
Doronichev in view of Rong does not explicitly disclose:
transmitting, by the content server to a content provider, a request for one or more candidate identifiers of one or more candidate media files based on the request for content;
receiving, by the content server from the content provider, one or more candidate identifiers of the one or more candidate media files;
identifying, by the content server, a matching identifier of the one or more candidate identifiers that matches one of the identifiers of the one or more media files pre-cached at the client device;
selecting, by the content server, based on the first network type satisfying the network type condition, a pre-cached media file corresponding to the matching identifier for display;
retrieving, by the content server, additional display instructions corresponding to the pre-cached media file; and
transmitting, by the content server to the client device, a response comprising an identifier of the selected pre-cached media file and the additional display instructions. 
However, in the same field of endeavor, Soelberg teaches:
transmitting, by the content server to a content provider, a request for one or more candidate identifiers of one or more candidate media files based on the request for content (wireless carrier processing unlock signal request for displaying media content pre-cached on wireless device, Soelberg: Col. 8 lines 7-14, Col. 8 lines 31-34);
receiving, by the content server from the content provider, one or more candidate identifiers of the one or more candidate media files (wireless carrier retrieving media content identification for unlock signal response, Soelberg: Col. 8 lines 7-14, Col. 8 lines 31-34);
identifying, by the content server, a matching identifier of the one or more candidate identifiers that matches one of the identifiers of the one or more media files pre-cached at the client device (wireless carrier matching media content identification to unlock signal with instructions authorizing display of media content pre-cached on wireless device, Soelberg: Col. 8 lines 7-14);
selecting, by the content server, based on the first network type satisfying the network type condition, a pre-cached media file corresponding to the matching identifier for wireless carrier selecting pre-cached media content for unlock signal with instructions authorizing display, Soelberg: Col. 8 lines 7-14);
retrieving, by the content server, additional display instructions corresponding to the pre-cached media file (wireless carrier retrieving unlock signal with instructions authorizing display of pre-cached media content, Soelberg: Col. 8 lines 7-14); and
transmitting, by the content server to the client device, a response comprising an identifier of the selected pre-cached media file and the additional display instructions (wireless carrier sending unlock signal with instructions authorizing display of pre-cached media content to wireless device, Soelberg: Col. 6 lines 4-7, Col. 7 lines 7-13, Col. 8 lines 14-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev in view of Rong further in view of Soelberg in order to further modify the method of mobile device connected to cellular network sending request for displaying media content pre-cached while connected to Wi-Fi network from the combined teachings of Doronichev and Rong with the method of displaying pre-cached media content according unlock instructions from the teachings of Soelberg.
One of ordinary skill in the art would have been motivated because it would have improved cost efficiency of providing content preview and delivering content to mobile device users (Soelberg: Col. 2 lines 62-67).

Regarding claim 30, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 29 above.
Doronichev-Rong-Soelberg further discloses:
receiving, by the content server from the client device while the client device is connected to a second network different from the first network, at a first time prior to receiving the content request, an initial request for a media file (mobile device prefetching media content to be pre-cached from content server prior to sending metadata request for displaying pre-cached media content, Doronichev: Col. 5 lines 54-66).; and
transmitting, by the content server to the client device responsive to receiving the initial request for a media file, a media file to be stored as a pre-cached media file (wireless device prefetching media content to be pre-cached from content server, Doronichev: Col. 5 lines 54-59).

Regarding claims 31 and 37, they do not teach or further define over the limitations in claims 23 and 26.  Therefore, claims 31 and 37 are rejected for the same reasons as set forth in the rejections of claims 23 and 26 above.

Regarding claim 38, Doronichev discloses:
A system, comprising:
a processor of a client device configured to execute non-transitory processor-executable instructions (processor, Doronichev: Col. 20 lines 49-55); and
a data store storing non-transitory processor-executable instructions which, when executed by the processor, cause the processor to (memory, Doronichev: Col. 20 lines 49-55):
determine that the client device is connected to a first network (mobile device connected to Wi-Fi network, Doronichev: Col. 5 lines 54-59
download, while connected to the first network, one or more media files (prefetching media content while mobile device is connected to Wi-Fi network, Doronichev: Col. 5 lines 54-59);
store the one or more media files as one or more pre-cached media files (wireless device pre-caching prefetched media content, Doronichev: Col. 5 lines 54-59);
determine that the client device is connected to a second network different from the first network, the second network having a second network type (mobile device connected to cellular network, Doronichev: Col. 5 lines 59-66);
generate, mobile device connected to cellular network generating metadata request for displaying pre-cached media content, Doronichev: Col. 5 lines 59-66);
transmit, to a content server, responsive to generating the request for content, the request for content including the one or more identifiers of the one or more pre-cached media files stored on the client device, the transmission being carried out whilst the client device is connected to the second network having the second network type (mobile device connected to cellular network sending metadata request for displaying pre-cached media content, Doronichev: Col. 5 lines 59-66).
Doronichev does not explicitly disclose:
generate, responsive to the second network type satisfying a network type condition, a request for content that includes one or more identifiers of the one or more pre-cached media files stored on the client device;
receive, from the content server, responsive to the content server selecting, based on the second network type satisfying the network type condition, a pre-cached media file of the one or more pre-cached media files, a response comprising a selected identifier representing the pre-cached media file selected by the content server, and additional display instructions for display of the selected pre-cached media file; and
display the pre-cached media file selected by the content server according to the additional display instructions.
However, in the same field of endeavor, Rong teaches:
generate, responsive to the second network type satisfying a network type condition, a request for content that includes one or more identifiers (generating request to pre-cache content based on connection type, Rong: [0028]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev in view of Rong in order to further modify the system for sending by mobile device connected to cellular network request for displaying media content pre-cached while connected to Wi-Fi network from the teachings of Doronichev with the system for sending request for content responsive to connection type from the teachings of Rong.
One of ordinary skill in the art would have been motivated because it would have saved cost (Rong: [0028]).
Doronichev in view of Rong does not explicitly disclose:
receive, from the content server, responsive to the content server selecting, based on the second network type satisfying the network type condition, a pre-cached media file of the one or more pre-cached media files, a response comprising a selected identifier 
display the pre-cached media file selected by the content server according to the additional display instructions.
However, in the same field of endeavor, Soelberg teaches:
receive, from the content server, responsive to the content server selecting, based on the second network type satisfying the network type condition, a pre-cached media file of the one or more pre-cached media files, a response comprising a selected identifier representing the pre-cached media file selected by the content server, and additional display instructions for display of the selected pre-cached media file (wireless device receiving unlock signal with instructions authorizing display of pre-cached media content from wireless carrier, Soelberg: Col. 6 lines 4-7, Col. 7 lines 7-13, Col. 8 lines 14-17); and
display the pre-cached media file selected by the content server according to the additional display instructions (wireless device displaying pre-cached media content according to instructions, Soelberg: Col. 6 lines 4-7, Col. 7 lines 7-13, Col. 8 lines 14-17).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev in view of Rong further in view of Soelberg in order to further modify the system for sending by mobile device connected to cellular network request for displaying media content pre-cached while connected to Wi-Fi network from the combined teachings of Doronichev and Rong with the system for displaying pre-cached media content according unlock instructions from the teachings of Soelberg.
Soelberg: Col. 2 lines 62-67).

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Doronichev (US 9137125 B1)-Rong (US 2016/0191650 A1)-Soelberg (US 8467773 B1) as applied to claim 21 above, and further in view of Cherubini et al. (US 2016/0381176 A1, hereinafter “Cherubini”). 

Regarding claim 24, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 22 above.
Doronichev-Rong-Soelberg does not explicitly disclose:
wherein storing each media file as a pre-cached file is performed responsive to the client device determining that fewer than a predetermined number of media files are pre-cached on the client device.
However, in the same field of endeavor, Cherubini teaches:
wherein storing each media file as a pre-cached file is performed responsive to the client device determining that fewer than a predetermined number of media files are pre-cached on the client device (deciding to prefetch files for pre-caching based on cache occupancy, Cherubini: [0060] lines 1-8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev-Rong-Soelberg further in view of Cherubini in order to further modify the method of prefetching media content to pre-
One of ordinary skill in the art would have been motivated because it would have improved efficiency of data prefetching schemes in big data systems (Cherubini: [0006] lines 1-10).

Regarding claim 25, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 22 above.
Doronichev-Rong-Soelberg does not explicitly disclose:
wherein storing each media file as a pre-cached file is performed responsive to the client device determining that less than a predetermined amount of storage memory is used by pre-cached media files on the client device.
However, in the same field of endeavor, Cherubini teaches:
wherein storing each media file as a pre-cached file is performed responsive to the client device determining that less than a predetermined amount of storage memory is used by pre-cached media files on the client device (deciding to prefetch files for pre-caching based on cache occupancy, Cherubini: [0060] lines 1-8).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev-Rong-Soelberg further in view of Cherubini in order to further modify the method of prefetching media content to pre-cache while connected to Wi-Fi network from the combined teachings of Doronichev-Rong-Soelberg with the method of prefetching files for pre-caching based on cache occupancy from the teachings of Cherubini.
Cherubini: [0006] lines 1-10).

Claims 27, 28, 32, 33, 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Doronichev (US 9137125 B1)-Rong (US 2016/0191650 A1)-Soelberg (US 8467773 B1) as applied to claim 21 above, and further in view of Newville et al. (US 2003/0102190 A1, hereinafter “Newville”). 

Regarding claim 27, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 21 above.
Doronichev-Rong-Soelberg does not explicitly disclose:
wherein the additional display instructions comprise instructions that specify a frame or window in which the media file is to be shown, and instructions to transmit media playback statistics to a measurement server.
However, in the same field of endeavor, Newville teaches:
wherein the additional display instructions comprise instructions that specify a frame or window in which the media file is to be shown, and instructions to transmit media playback statistics to a measurement server (generating HTML file specifying attributes of content display and sending measured content impression statistics, Newville: [0093] lines 3-17, [0094] lines 8-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev-Rong-Soelberg further in view of Newville in order to further modify the method of displaying pre-cached media content 
One of ordinary skill in the art would have been motivated because it would have improved interaction of advertisers and online content providers with targeted audience (Newville: [0009] lines 1-5).

Regarding claim 28, Doronichev-Rong-Soelberg-Newville teaches all the claimed limitations as set forth in the rejection of claim 27 above.
Doronichev-Rong-Soelberg-Newville further discloses:
wherein the instructions to transmit media playback statistics comprises instructions to transmit information identifying at least one of: a number of times the media file was displayed, a device type on which the media file was displayed, or a playback time during display of the media file at which a remainder of the display of the media file was skipped (measuring content impression statistics, Newville: [0093] lines 3-17).

Regarding claims 32 and 33, they do not teach or further define over the limitations in claims 27 and 28.  Therefore, claims 32 and 33 are rejected for the same reasons as set forth in the rejections of claims 27 and 28 above.

Regarding claim 36, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 29 above.
Doronichev-Rong-Soelberg does not explicitly disclose:
wherein retrieving, by the content server, additional display instructions corresponding to the selected pre-cached media file comprises generating HTML or CSS data that defines a context in which the selected pre-cached media file is to be displayed according to a protocol stored on the content server.
However, in the same field of endeavor, Newville teaches:
wherein retrieving, by the content server, additional display instructions corresponding to the selected pre-cached media file comprises generating HTML or CSS data that defines a context in which the selected pre-cached media file is to be displayed according to a protocol stored on the content server (generating HTML file specifying attributes of content display, Newville: [0094] lines 8-19).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev-Rong-Soelberg further in view of Newville in order to further modify the method of displaying pre-cached media content according unlock instructions from the combined teachings of Doronichev-Rong-Soelberg with the method of generating HTML file specifying attributes of content display from the teachings of Newville.
One of ordinary skill in the art would have been motivated because it would have improved interaction of advertisers and online content providers with targeted audience (Newville: [0009] lines 1-5).

Regarding claims 39 and 40, they do not teach or further define over the limitations in claims 27 and 28.  Therefore, claims 39 and 40 are rejected for the same reasons as set forth in the rejections of claims 27 and 28 above.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Doronichev (US 9137125 B1)-Rong (US 2016/0191650 A1)-Soelberg (US 8467773 B1) as applied to claim 29 above, and further in view of Hauser (US 2010/0250341 A1, hereinafter “Hauser”). 

Regarding claim 34, Doronichev-Rong-Soelberg teaches all the claimed limitations as set forth in the rejection of claim 29 above.
Doronichev-Rong-Soelberg further discloses:
wherein selecting, by the content server, the pre-cached media file for display further comprises:
assigning, by the content server, respective selection weight points to each of a plurality of monetary agreements each associated with media files, at least one monetary agreement associated with the pre-cached media file corresponding to the matching identifier, including assigning at least one selection weight point to the monetary agreement associated with the pre-cached media file corresponding to the matching identifier based on the pre-cached media file corresponding to the matching identifier being pre-cached at the client device (wireless carrier selecting items from menu for providing option to purchase media content pre-cached on wireless device, Soelberg: Col. 7 lines 47-67, Col. 8 lines 1-7).
Doronichev-Rong-Soelberg does not explicitly disclose:
selecting, by the content server, the monetary agreement associated with the pre-cached media file corresponding to the matching identifier based on the monetary agreement having a highest selection weight of the plurality of monetary agreements.

selecting, by the content server, the monetary agreement associated with the pre-cached media file corresponding to the matching identifier based on the monetary agreement having a highest selection weight of the plurality of monetary agreements (selecting content based on weight assigned by advertising rates, Hauser: [0025] lines 14-20).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Doronichev-Rong-Soelberg further in view of Hauser in order to further modify the method of providing option to purchase media content pre-cached on wireless device from the combined teachings of Doronichev-Rong-Soelberg with the method of assigning weight for selecting content based on advertising rates from the teachings of Hauser.
One of ordinary skill in the art would have been motivated because it would have allowed transparency and control to both users and publishers (Hauser: [0008] lines 1-2).

Allowable Subject Matter
Claim 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446